Title: From Thomas Jefferson to Ferdinand Rudolph Hassler, 22 June 1824
From: Jefferson, Thomas
To: Hassler, Ferdinand Rudolph


Dear Sir
Monticello
June 22. 24.
Your favor of the 14th has been duly recieved. the Visitors of the University, at their meeting in April last, having been able to fix on a day, (the 1st of  Feb next) for opening that institution, proceeded to consider the subject of Professors for the different schools, of which you will see the number and titles in the paper inclosed. I laid before them the applications which had been made, and among them yours, which I can assure you they viewed with very particular respect. but they found that they could not, within the US, find professors for all these schools, of the eminence in science and character which they thought it their duty to seek; that they must therefore resort to Europe for several of them and send, for the purpose, a well qualified agent.   to him then they thought it best to commit the whole charge of providing for the first six of the schools named in this list, and to take thus the chance of that market of science, if, better than our own, it might fulfill the objects of the institution. until therefore shall be known his success as to the whole, or what parts, nothing further can be done here. this will probably be in Autumn, until which season also there will be no meeting of the Visitors. My powers, as a member of the board being limited by those of my colleagues, I can only state facts in answer to your letter, and add to them the assurance of my best wishes, and of my sincere esteem and great respect.Th: Jefferson